UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7498


JEFFREY MCCLELLAN,

                Plaintiff - Appellant,

          v.

BRENDA LEWIS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00260-REP)


Submitted:   February 4, 2010             Decided:   February 22, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey McClellan, Appellant Pro Se. Elizabeth Kay Dillon, Adam
Swann, GUYNN, MEMMER & DILLON, PC, Salem, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey McClellan appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed   the    record       and     find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      McClellan     v.   Lewis,    No.    3:08-cv-00260-REP        (E.D.   Va.

Aug. 6, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument       would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2